DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 05/04/2021 in which claims 1-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 05/04/2021 and 06/16/2022 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (US 20190161087 A1, hereinafter “Kawabe”) in view of SATO et al. (US 20190324452 A1, hereinafter “SATO”).
Regarding claims 1, 6 and 7, Kawabe (Figs. 1-2 and 8-11) discloses a vehicle control method for controlling a vehicle, the vehicle control method (a vehicle control method, and a storage medium that can perform driving control in consideration of the weather on the opposite side of the exit of the tunnel; Kawabe at [0006], [001] and [0013]) comprising: determining whether the vehicle is passing under an upper structure covering the vehicle using a second sensor mounted on the vehicle (the camera 10 can discern that the vehicle is above to enter the tunnel and … When the image 303 as shown in FIG. 6 is captured by the camera 10, the state detector 144 outputs information indicating that the oncoming lane is wet to the determiner 146; Kawabe at [0068]); determining that the rainfall condition is continuing even when a transition from the rainfall condition to the non-rainfall condition is detected in a case where the vehicle passes under the upper structure; (a branching event, an automatic stop event, and a takeover event which is an event of ending automated driving and switching to manual driving; Kawabe at [0055]; and … travel direction of the own-vehicle M on the basis of an image captured by the camera 10 using a method such as pattern matching and determine whether or not the own-vehicle M has reached a predetermined distance before the entrance or exit of the tunnel on the basis of the size or the like of the recognized tunnel; Kawabe at [0064] and [0070] and [0095]); and controlling the vehicle based on whether a weather condition is the rainfall condition or the non-rainfall condition (… the determiner 146 determines that the place where snow or rain falls is not the area near the exit of the tunnel and determines that the weather is not bad on the opposite side of the area near the exit of the tunnel; Kawabe at [0050], [0075]-[0076], [0085] and [0094).
Kawabe does not explicitly teach detecting a rainfall condition or a non-rainfall condition using a first sensor mounted on the vehicle. However, SATO teaches or at least suggests detecting a rainfall condition or a non-rainfall condition using a first sensor mounted on the vehicle (when there is a section on a target route where the accuracy of detection of the surrounding environment information will fall due to heavy rain or heavy snow, dense fog, strong wind, or other weather conditions or a road environment such as the exit of a tunnel and continuation of automated driving is considered difficult, the point of entry into that section may be mentioned; SATO at [0049]-[0050]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kawabe to include detecting a rainfall condition or a non-rainfall condition using a first sensor mounted on the vehicle, as taught by Kawabe in order to keep the driver condition from rapidly changing and make smooth transition from automated driving to manual driving.

Regarding claim 2, Kawabe, as modified by SATO discloses the claimed invention substantially as explained above. Further, Kawabe (Figs. 1-2 and 8-11) teaches determining whether the transition arises from passage of the vehicle under the upper structure when the transition from the rainfall condition to the non-rainfall condition is detected vehicle (… a luminance value of an image captured near an exit of the tunnel by the imaging unit and to determine that the outside of the tunnel toward which the own-vehicle is traveling has bad weather on the basis of a result of the comparison.; Kawabe at [0012]-[0014]); discarding the transition and determining that the rainfall condition is continuing when the transition arises from the passage of the vehicle under the upper structure (… a luminance value of an image captured near an exit of the tunnel by the imaging unit and to determine that the outside of the tunnel toward which the own-vehicle is traveling has bad weather on the basis of a result of the comparison.; Kawabe at [0012]-[0014]); and determining that the weather condition is the non-rainfall condition when the transition does not arise from the passage of the vehicle under the upper structure (… the determiner 146 determines that the place where snow or rain falls is not the area near the exit of the tunnel and determines that the weather is not bad on the opposite side of the area near the exit of the tunnel; Kawabe at [0050], [0075]-[0076], [0085] and [0094). Kawabe does not explicitly teach determining that the weather condition is the rainfall condition when the rainfall condition is detected. However, SATO teaches or at least suggests determining that the weather condition is the rainfall condition when the rainfall condition is detected (when there is a section on a target route where the accuracy of detection of the surrounding environment information will fall due to heavy rain or heavy snow, dense fog, strong wind, or other weather conditions or a road environment such as the exit of a tunnel and continuation of automated driving is considered difficult, the point of entry into that section may be mentioned; SATO at [0049]-[0050]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kawabe to include determining that the weather condition is the rainfall condition when the rainfall condition is detected, as taught by Kawabe in order to keep the driver condition from rapidly changing and make smooth transition from automated driving to manual driving.

Regarding claim 3, Kawabe, as modified by SATO discloses the claimed invention substantially as explained above. Further, Kawabe (Figs. 1-2 and 8-11) teaches wherein controlling the vehicle includes controlling an output device mounted on the vehicle to notify a driver of a warning when the weather condition is the rainfall condition (… when the determiner 146 has determined that the weather is bad on the opposite side of the exit of the tunnel, the bad weather controller 151 may output this fact through the HMI 30 and notify the occupant of this fact; Kawabe at [0110]).

Regarding claim 4, Kawabe, as modified by SATO discloses the claimed invention substantially as explained above. Further, Kawabe (Figs. 1-2 and 8-11) teaches executing driving support control that automatically controls at least one of steering, acceleration, and deceleration of the vehicle (the vehicle control device further includes a driving controller configured to control one or both of steering or acceleration/deceleration of the own-vehicle, wherein the driving controller is configured to decelerate the own-vehicle if the determiner determines that the outside of the tunnel toward which the own-vehicle is traveling has bad weather; Kawabe at [0014]), wherein controlling the vehicle includes controlling an output device mounted on the vehicle to notify a driver of a warning when the weather condition is the rainfall condition during execution of the driving support control (… when the determiner 146 has determined that the weather is bad on the opposite side of the exit of the tunnel, the bad weather controller 151 may output this fact through the HMI 30 and notify the occupant of this fact; Kawabe at [0110]).

Regarding claim 5, Kawabe, as modified by SATO discloses the claimed invention substantially as explained above. Further, SATO teaches or at least suggests wherein the second sensor is an illuminance sensor that measures an illuminance around the vehicle; and whether the vehicle is passing under the upper structure is determined based on the illuminance (… the surrounding environment information acquiring device 10 according to the present embodiment is provided with a LIDAR (laser imaging detection and ranging) device 11, milliwave radar sensors 12, an external camera 13, illuminance sensor 14, rain sensor 15, and outside information receiving device 16; SATO at [0020] and [0027]).

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663